DETAILED ACTION
Claims 1-22 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 7/31/2020 and 1/19/2021. Each of these filings are in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference numerals not mentioned in the description: 527 in Fig. 5 and 30 in Fig. 8. Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference numerals mentioned in the description: 331, 33, 334, and 335 found at least in Paragraph Number [054]; 8 found at least in Paragraph Number [084]. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 9, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0106324 to Puri et al. (hereafter referred to as Puri) in view of U.S. Patent Application Publication Number 2013/0047113 to Hume et al. (hereafter referred to as Hume).
As per claim 1, Puri teaches: 
A system for the prioritization and dynamic presentation of digital content, comprising: a first network-connected computing device comprising a non-volatile storage device, a memory, and a processor; an event monitor comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the first computing device, wherein the first plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to (Paragraph Number [0080] teaches the computer system 1100 may be used as a platform for the system 100. The computer system 1100 may execute, by a processor (e.g., a single or multiple processors) or other hardware processing circuit, the methods, functions and other processes described herein. These methods, functions and other processes may be embodied as machine readable instructions stored on a computer readable medium, which may be non-transitory, such as hardware storage devices (e.g., RAM (random access memory), ROM (read only memory), EPROM (erasable, programmable ROM), EEPROM (electrically erasable, programmable ROM), hard drives, and flash memory). Paragraph Number [0081] teaches the computer system 1100 may include a processor 1102 that may implement or execute machine readable instructions performing some or all of the methods, functions and other processes described herein. Commands and data from the processor 1102 may be communicated over a communication bus 1104).
monitor and collect event data from one or more second network-connected computing devices, the event data comprising system log data; send the event data to a graph engine (Paragraph Number [0024] teaches learning capabilities whereby the known master directed graph generated from the log files may be evolved as more information related to the master directed graph becomes available. The system and method disclosed herein may be applicable in areas, such as, for example, audit or regulatory compliance, security policy compliance, digital forensic investigation, security incidence response, anomaly detection, error tracking, application debugging, fraud, and/or in situations where there is a need for active intelligence as to the operational 
a graph engine comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the first computing device, wherein the second plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: receive the event data from the event monitor (Paragraph Number [0033] teaches the master directed graph generation module 102 may include a log file/event management module 140 to pull information from the log file data 106. The log file/event management module 140 may control the access and instruction set needed to provide a seamless transition of data between a provider of the log files 104 and the framework of the log file/event management module 140. A log ingestion module 142 may receive and parse the log file data 106. The log ingestion module 142 may also normalize the log file data 106 into a vendor agnostic format for further analysis by the other modules of the master directed graph generation module 102. Normalization of the log file data 106 may be performed via customizable connectors that allow for reuse. Additionally, the log ingestion module 142 may provide the capability to load and store models generated and used by the other modules of the master directed graph generation module 102. A query module 144 may operate as a mediator or interface between the log file/event management module 140 and the log ingestion module 142, and a data mining module 146, an analytics module 148, a filter module 150, and a command and application programming interface (API) dispatcher module 152).
use a first machine learning algorithm to generate a directed graph comprising vertices representing event data points and edges representing relationships between the event data points (Paragraph Number [0031] teaches with respect to the master directed graph 108, generally, the log file data 106 such as log content may be characterized by events with unique identifiers, timestamps, and actions. In order for the master directed graph generation module 102 to generate the master directed graph 108, the master directed graph generation module 102 may extract information such as correlations between trace events, probability of occurrence of trace log events, probability of transitions between particular trace log events, execution times of trace log events, and anomalous occurrences of trace log events, from the log file data 106. The master directed graph 108 that is mined from the log files 104 may represent behavioral patterns that describe temporal ordering and potential causality relationships between trace events that occur with a certain measure of probability. In order to compare a sequence of incoming events (i.e., the decomposed incoming walk 124), to a known model of events (i.e., the master directed graph 108), the incoming directed graph decomposition module 122 may generate the decomposed incoming walk 124 and represent the transitions from one event to another as a weighted and normalized probability. When comparing the decomposed incoming walk 124 to the master directed graph 108, the graph matching module 126 may extract several features, such as, for example, probability ranking of occurrence, overlap, distance, and the correlation of the transition weights or probabilities to describe a time correlated series of log traces).
use a second machine learning algorithm on the directed graph to: identify a significant event based on clustering of event data points in the directed graph; relate the significant event to a unique ticket; transmit the unique ticket to a content optimizer (Paragraph Number [0033] teaches the analytics module 148 may perform the analysis of the log file data 106 that has been mined and extracted, for example, using event clustering. The filter module 150 may filter and pair down the log file data 106 to reduce overall size of a model that is exported, for example, by event filtering, edge strength filtering for trace sequence graphs, etc. Paragraph Number [0054] teaches as more and more data points are acquired and more features are compared, the importance of any correlation may grow or dwindle. In general, as the number of points for the log file data 106 increases, the average of the fitness results will converge to an expected value. At smaller sample sizes, shorter walks, and smaller graph feature sets, the fitness results may vary as opposed to larger sample sizes, longer walks, or larger graph feature sets, when performing the graph matching by the graph matching module 126 with the incoming 124 and master walks (e.g., the decomposed master graph walks 112) or graphs (e.g., the master directed graph 108). Paragraph Number [0058] teaches using the master walk with the highest scaled fitness, at 922, the rank of the master walk with the highest scaled fitness may be determined in the overall master walk's percentile distribution by using the best fitting master walk's ranking coefficient and the ranking coefficient of the next lowest rank from Equation (10). At 926, the significance may be determined, and the result of the computation may be returned at 928 by the anomaly detection module 134).
Puri teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph but does not explicitly teach taking the information from the directed graph and 
a content optimizer comprising a third plurality of programming instructions stored in the memory of, and operating on the processor of, the first computing device, wherein the third plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: receive the unique ticket from the graph engine (Paragraph Number [0044] teaches dashboards can be further used to measure frequency of alerts, and alert loading per clinician, as well as workload per clinician, and average length of stay for patients as measures of quality of care. Other quality metrics can be designed to provide close to real-time monitoring of quality of operations. As an example, the dashboard may provide a patient event monitor that generates an alert when a change in patient condition has been detected on a basis of estimated internal control parameters (e.g., estimated medication sensitivity, compartmental volumes, and opioid efficacy). In some examples, the dashboard provides a model of the patient and detects a change in a condition of the patient on the basis of estimated internal parameters rather than observed measurements (e.g., vitals and labs). Paragraph Number [0045] teaches the graphical interface platform 122 may be configured to process information exchange between a plurality of local devices performing local decision support, and may benefit from population aggregated data to produce optimizations to the local decision support as well as indicate comparatively outliers from mainstream population outcomes as early alarms for need for intervention).
alter an element of a graphical user interface of one of the one or more second network connected computing devices based on the unique ticket. (Paragraph Number 

As per claim 12, claim 12 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 3 and 14, the combination of Puri and Hume teaches each of the limitations of claims 1 and 12 respectively.
Puri teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph but does not explicitly teach taking the information from the directed graph and modifying fields of a graphical user interface based on that information which is taught by the following citations from Hume:
wherein the element of the graphical user interface is increased or decreased in size (Paragraph Number [0060] teaches using a cursor or pointer device, hovering over a dot may provide additional information, such as shown in FIGS. 5-6, including a pump's current status, ID, caregiver ID, etc. For example, a user may hover-over an icon to cause the graphical representation to produce a pop-up screen containing more specific information. Using a mouse, a user may click-down on an icon to cause the graphical user interface to search for more information on the medical device).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 4 and 15, the combination of Puri and Hume teaches each of the limitations of claims 1 and 2 respectively.
Puri teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph but does not explicitly teach taking the information from the directed graph and modifying fields of a graphical user interface based on that information which is taught by the following citations from Hume:
wherein the element of the graphical user interface is changed in color or transparency (Paragraph Number [0070] teaches  a graphical representation of icons of infusion pumps can be organized based on color and location within the interface to provide information to a user (e.g., dots represent infusion pumps/color indicates status, graphically show number of bags of pumps/color indicates channel of pump, dots represent an infusion event (drug library optimizer) to illustrate pumps within range of best practice). Paragraph Number [0061] teaches information contained graphically for each infuser on the horizontal lines include infuser status (e.g., a green dot with optional white, right-facing triangle inside for an infusion running, a red dot with optional square inside for infusion stopped, a red outlined circle with optional gray fill and white "S/D" text inside for standby/delayed start, a blue dot with an optional white "C" inside for infusion complete, and a red outlined dot with an optional diagonal red backslash striking through a wireless symbol for infuser offline or no connection), notification (e.g., a yellow triangle with an optional exclamation point inside for an alert such as no drug library present or in use (this is sometimes referred to as drug library "compliance"), a yellow up arrow indicates that the operator has overridden an upper soft limit, a yellow down arrow indicates that the operator has overridden a lower soft limit, or pump operator, a yellow diamond for low concern or priority alarms, a red diamond for high concern or priority alarms, and a white square with an optional "i" inside for general information), and power status).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 5 and 16, the combination of Puri and Hume teaches each of the limitations of claim 1 and 12 respectively.
Puri teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph but does not explicitly teach taking the information from the directed graph and modifying fields of a graphical user interface based on that information which is taught by the following citations from Hume:
wherein the element of the graphical user interface is placed on top of other elements on the graphical user interface (Paragraph Number [0060] teaches using a cursor or pointer device, hovering over a dot may provide additional information, such as shown in FIGS. 5-6, including a pump's current status, ID, caregiver ID, etc. For example, a user may hover-over an icon to cause the graphical representation to produce a pop-up screen containing more specific information. Using a mouse, a user may click-down on an icon to cause the graphical user interface to search for more information on the medical device Paragraph Number [0063] teaches using a pointer device, hovering over any of the icons in FIG. 7 may provide additional real-time information, such as shown in FIG. 8. Hovering over an icon causes the graphical representation to produce a pop-up screen containing more specific information on the infuser, the wired or wireless network, the medication order, the medication in the container, or the patient).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 6 and 17, the combination of Puri and Hume teaches each of the limitations of claim 1 and 12 respectively.

wherein the elements of the graphical user interface are automatically rearranged on the graphical user interface. (Paragraph Number [0060] teaches using a cursor or pointer device, hovering over a dot may provide additional information, such as shown in FIGS. 5-6, including a pump's current status, ID, caregiver ID, etc. For example, a user may hover-over an icon to cause the graphical representation to produce a pop-up screen containing more specific information. Using a mouse, a user may click-down on an icon to cause the graphical user interface to search for more information on the medical device).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 7 and 18, the combination of Puri and Hume teaches each of the limitations of claim 1 and 12 respectively.
Puri teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph but does not explicitly teach taking the information from the directed graph and modifying fields of a graphical user interface based on that information which is taught by the following citations from Hume:
further comprising an external notification device, wherein the external notification device is used in addition to changes in the graphical user interface to direct attention to the significant event. (Paragraph Number [0048] teaches the rules engine 204 may be configured to generate actionable notifications based on user-defined thresholds or internal decision models (e.g., decision trees, artificial neural network, Markov model, probabilistic networks, etc.) and route them to the user's preferred communication device (e.g., pager, cell phone, PDA, workstation, etc.). The reports and charting engine 206 may be configured to run ad hoc reports based on user-defined preferences. The message/alert engine 208 may be configured to route actionable notifications by email, pager, mobile phone, SMS, nurse station, central operator, etc., based on user preferences).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 9 and 20, the combination of Puri and Hume teaches each of the limitations of claims 1 and 7, and 12 and 18 respectively.
Puri teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph but does not explicitly teach taking the information from the directed graph and modifying fields of a graphical user interface based on that information which is taught by the following citations from Hume:
wherein the external notification device is a light generating device. (Paragraph Number [0048] teaches the rules engine 204 may be configured to generate actionable notifications based on user-defined thresholds or internal decision models (e.g., decision 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
Claims 2, 8, 10, 13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0106324 to Puri et al. (hereafter referred to as Puri) in view of U.S. Patent Application Publication Number 2013/0047113 to Hume et al. (hereafter referred to as Hume) and in further view of U.S. Patent Application Publication Number 2017/0339067 to McSchooler (hereafter referred to as McSchooler).
As per claims 7 and 18, the combination of Puri and Hume teaches each of the limitations of claim 1 and 12 respectively.
Puri teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph but does not explicitly teach prioritizing computer systems necessary for processing the specific events in the directed graph and providing external notification which is taught by the following citations from McSchooler:
further comprising a load balancer comprising a fourth plurality of programming instructions stored in the memory of, and operating on the processor of, the first computing device, wherein the fourth plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: receive the unique ticket (Paragraph Number [0018] teaches a communications system 100. A household or company may have multiple user devices 105a-105n. The user devices 105a-105n may be any hardware device that is capable of sending and receiving information over a communication network 120. Examples of user devices may include computers, mobile phones, PDAs, game consoles, televisions, set-top boxes, and the like. The communication network 120 may include one or more networks capable of connecting the user devices 105a-105n to entertainment content, informational content, and/or interactive content, such as the Internet, a cable distribution network, a satellite distribution network, a local area network, and the like. Paragraph Number [0019] teaches an access device 110 provides the user devices 105a-105n with access to the communication network 120. The access device 110 may be a router (wired or wireless), an access point, a modem, or other device capable of providing multiple user devices with access to the communication network 120).
identify a restriction of computing resources in one of the one or more second network-connected computing devices (Paragraph Number [0034] teaches the administrator may configure a different content usage parameter 315, time and day usage parameters 320 and 325, and data usage parameter 330 for the User Device 3. The content usage parameter 315 may be configured to allow sports content, gaming content, and video/TV content. The time usage parameters 320 may be configured to allow the User Device 3 to access the selected categories of content between 6:00 pm and 8:00 pm. The day usage parameter 325 may be configured to allow access to the selected content on weekdays. And the data usage parameter 330 may be configured to allow User Device 
change a resource allocation in one or more of the second network-connected computing devices to which the one or more second computing devices is connected to prioritize the transmission or processing of data (Paragraph Number [0034] teaches the administrator may configure a different content usage parameter 315, time and day usage parameters 320 and 325, and data usage parameter 330 for the User Device 3. The content usage parameter 315 may be configured to allow sports content, gaming content, and video/TV content. The time usage parameters 320 may be configured to allow the User Device 3 to access the selected categories of content between 6:00 pm and 8:00 pm. The day usage parameter 325 may be configured to allow access to the selected content on weekdays. And the data usage parameter 330 may be configured to allow User Device 3 to use a maximum of 10 GB accessing the selected content 315. Paragraph Number [0035] teaches time spent accessing the selected categories of content by User Device 3 may not apply to a time limit set for User Devices 1 and 2. Similarly, time spent accessing the selected categories of content by User Devices 1 and 2 may not apply to a 
Both the combination of Puri and Hume and McSchooler are directed to data analysis through machine learning processes. The combination of Puri and Hume teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph. McSchooler improves upon the combination of Puri and Hume by disclosing prioritizing computer systems necessary for processing the specific events in the directed graph and providing external notification. One of ordinary skill in the art would be motivated to further include prioritizing computer systems necessary for processing the specific events in the directed graph and providing external notification, to efficiently utilize available resources while eliminating unwanted content and alerting users to significant events in the network.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph in the combination of Puri and Hume to further utilize prioritizing computer systems necessary for processing the specific events in the directed graph and providing external notification as disclosed in McSchooler, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and 
As per claims 8 and 19, the combination of Puri and Hume teaches each of the limitations of claims 1 and 7, and 12 and 18 respectively.
Puri teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph but does not explicitly teach prioritizing computer systems necessary for processing the specific events in the directed graph and providing external notification which is taught by the following citations from McSchooler:
wherein the external notification device is an audio generating device (Paragraph Number [0046] teaches the access device may provide the administrator with an audio notification and/or a tactile notification. The audio notification may include an alarm or a spoken message associated with the user device and/or user profile being restricted from accessing the communication network. The tactile notification may include a vibration or pattern of vibrations associated with the user device and/or user profile being restricted from accessing the communication network).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 2.
As per claim 10 and 21, the combination of Puri and Hume teaches each of the limitations of claims 1 and 7, and 12 and 18 respectively.
Puri teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph but does not explicitly teach prioritizing computer systems necessary for processing the 
wherein the external notification device is a vibrating device (Paragraph Number [0046] teaches the access device may provide the administrator with an audio notification and/or a tactile notification. The audio notification may include an alarm or a spoken message associated with the user device and/or user profile being restricted from accessing the communication network. The tactile notification may include a vibration or pattern of vibrations associated with the user device and/or user profile being restricted from accessing the communication network).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 2.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0106324 to Puri et al. (hereafter referred to as Puri) in view of U.S. Patent Application Publication Number 2013/0047113 to Hume et al. (hereafter referred to as Hume) and in further view of U.S. Patent Application Publication Number 2007/0180129 to Tolmie et al. (hereafter referred to as Tolmie).
a.	As per claims 11 and 22, the combination of Puri and Hume teaches each of the limitations of claims 1 and 7, and 12 and 18 respectively.
Puri teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph but does not explicitly teach providing external notifications that include moving a computer display via a motor which is taught by the following citations from Tolmie:
wherein the external notification device is a motor which physically moves the monitor on which the graphical user interface is displayed. (Paragraph Number [0023] teaches the medical display unit 10a is mounted on a swivel stand 16 that is free to automatically rotate about a 360.degree. vertical axis 18. The display screen 12 can also be automatically tilted 180.degree. about a horizontal axis along a hinge connection (not shown). The automatic movements of the medical display unit 10a are driven by a motor drive mechanism (shown schematically as 20) that is controlled by a controller (shown schematically in FIG. 6 as 22 and further discussed below). The mounting hardware for the display 10a may include means to prevent rotation beyond 360.degree. to reduce display and power cable fouling. In the event of mechanical or power failure the display 10a can be repositioned manually).
Both the combination of Puri and Hume and Tolmie are directed to data analysis through machine learning processes. The combination of Puri and Hume teaches monitoring and collecting data related to specific events and relationships, constructing a directed graph and identifying significant events in the graph. Tolmie improves upon the combination of Puri and Hume by disclosing providing external notifications that include moving a computer display via a motor. One of ordinary skill in the art would be motivated to further include providing external notifications that include moving a computer display via a motor, to efficiently capture the attention of a user by presenting the information on the monitor as well as moving the monitor so that it is more easily visible to the user, thus making sure the user sees the notification.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of monitoring and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624